                      UNITED STATES BANKRUPTCY COURT
                        MIDDLE DISTRICT OF TENNESSEE
                            COOKEVILLE DIVISION

IN RE:                                 )
                                       )     CASE NO.: 2:19-00200
RYAN JOHN WALSH,                       )     CHAPTER 7
                                       )     JUDGE WALKER
                                       )
                                       )
                                       )
                                       )
             Debtor                    )
                                       )
SUNTRUST BANK,                         )
                                       )
                                       )
                                       )
                                       )
                                       )
             Movant                    )
                                       )
v.                                     )
                                       )
RYAN JOHN WALSH,                       )
                                       )
                                       )
                                       )
                                       )
                                       )
             Debtor                    )
                                       )
and                                    )
                                       )
MICHAEL GIGANDET,                      )
                                       )
Chapter 7 Trustee                      )
                                       )
             Respondents               )
                                       )

   MOTION FOR RELIEF FROM AUTOMATIC STAY AND ABANDONMENT OF
                    PROPERTY FILED BY SUNTRUST BANK
______________________________________________________________________________




Case 2:19-bk-00200    Doc 10   Filed 01/31/19 Entered 01/31/19 21:20:38   Desc Main
                               Document     Page 1 of 4
      Comes now, SunTrust Bank, by and through its attorney, pursuant to Sections 362 and 554 of

the Bankruptcy Code and Rule 6007(b) of the Federal Rules of Bankruptcy Procedure, and in

support of its Motion for Relief from the Automatic Stay and Abandonment of Property, would state

and show unto the Court that:

       1. SunTrust Bank is a creditor of Debtor, Ryan John Walsh, by virtue of that certain Retail

            Installment Contract Simple Finance Charge (“Contract”) dated September 20, 2017, for

            the purchase of a 2014 Ford F150, VIN: 1FTFW1CT2EKD15964 (“Vehicle”). Pursuant

            to the terms of the Contract, SunTrust Bank has a validly perfected, first priority security

            interest in the Vehicle as reflected on the Certificate of Title issued by the State of

            Tennessee.

       2. As of January 25, 2019, the payoff of the Vehicle is $30,688.29 and the Debtor is in

            arrears on the Contract in the amount of $1,399.17.

       3.   The N.A.D.A wholesale value of the Vehicle is $19,250.00.

       4. Pursuant to 11 U.S.C. Section 362(d)(1) and Section 362(d)(2), sufficient cause exists for

            the lifting of the automatic stay as to SunTrust Bank, its collateral and the proceeds

            thereof. Said causes include, and are not limited to, the lack of adequate protection, the

            lack of equity in the property and the lack of necessity for the property to effectuate a

            successful reorganization in filing this bankruptcy case.

       5. The Debtor is obligated by law to surrender the Vehicle to SunTrust Bank immediately.

       6. Pursuant to 11 U.S.C. § 554, the Vehicle should be abandoned by the estate as the

            Vehicle is burdensome to the estate and is of inconsequential value and benefit to the

            estate.

       WHEREFORE, the above premises considered, SunTrust Bank prays:




Case 2:19-bk-00200        Doc 10     Filed 01/31/19 Entered 01/31/19 21:20:38               Desc Main
                                     Document     Page 2 of 4
      1.      That it be granted relief from the automatic stay to proceed with any and all remedies

             available under state and/or federal law that are not inconsistent with Title 11 of the

             United States Code regarding the above-referenced collateral;

      2.     That the Vehicle be abandoned by the estate as the Vehicle is burdensome to the

             estate and is of inconsequential value or benefit;

      3.     The provisions of Rule 4001(a)(3) of the Federal Rules of Bankruptcy procedure be

             waived; and

      4.     For such other relief to which it may be entitled.


                                     Respectfully submitted,


                                     /s/ Holly N. Knight_______
                                     Holly N. Knight (017940)
                                     Attorney for SunTrust Bank
                                     102 Woodmont Boulevard, Suite 200
                                     Nashville, TN 37205
                                     (615) 345-0328
                                     (615) 383-1235 facsimile
                                     hknight@knightlawpllc.com

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served
electronically upon:

Steve Lefkovitz
Lefkovitz and Lefkovitz, PLLC
618 Church St, Ste 410
Nashville, TN 37219
Debtor’s Attorney

Michael Gigandet
Law Office of Michael Gigandet
208 Centre Ct
Pleasant View, TN 37146
Chapter 7 Trustee




Case 2:19-bk-00200     Doc 10     Filed 01/31/19 Entered 01/31/19 21:20:38              Desc Main
                                  Document     Page 3 of 4
US Trustee
Office of the United States Trustee
701 Broadway, Suite 318
Nashville, TN 37203-3966
U.S. Trustee

and by U.S. Mail, postage prepaid upon:

Ryan John Walsh
73 Ardsley St
Staten Island, NY 10306

this the 31st day of January, 2019.


                                              /s/ Holly N. Knight_______________
                                              Holly N. Knight




Case 2:19-bk-00200        Doc 10      Filed 01/31/19 Entered 01/31/19 21:20:38     Desc Main
                                      Document     Page 4 of 4
